       Case 1-20-43450-ess            Doc 23       Filed 03/10/21    Entered 03/11/21 08:13:34




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                              Chapter 7

     MICHAEL O MCCOMISKEY                                           Case No.: 20-43450-ess
     and FLORENCE C MCCOMISKEY
     aka FLORENCE MCDONALD,

                                        Debtors.
---------------------------------------------------------x

       ORDER RETAINING THE LAW OFFICES OF AVRUM J. ROSEN, PLLC,
    AS ATTORNEYS FOR THE TRUSTEE EFFECTIVE AS OF FEBRUARY 24, 2021

        UPON the application (the “Application”) of Debra Kramer, Chapter 7 Trustee (the

“Trustee”) of the estate of Michael O McComiskey and Florence C McComiskey aka Florence

McDonald, to retain the Law Offices of Avrum J. Rosen, PLLC (the “Firm”) as attorneys to the

Trustee, and upon the Affidavit of Avrum J. Rosen, Esq., in support of the Trustee’s Application,

sworn to on the 8th day of March, 2021 (the “Rosen Affidavit”), and it appearing that the Law

Offices of Avrum J. Rosen, PLLC does not hold or represent an interest adverse to the Debtors’

estate and is a “disinterested person” as that term is used in Section 101(14) of Title 11, United

States Code; and the Court having determined that the employment of the Firm by the Trustee will

be in the best interests of the Debtors’ estate and creditors; and after due deliberation and sufficient

cause appearing therefor; it is hereby

        ORDERED, that under 11 U.S.C. § 327(a) and Bankruptcy Rule 2014, the Trustee is

authorized to retain the Law Offices of Avrum J. Rosen, PLLC as attorneys to the Trustee, effective

as of February 24, 2021, on the terms and conditions set forth in the Application and the Rosen

Affidavit; and it is further

        ORDERED, that to the extent the Application or the Rosen Affidavit is inconsistent with

this Order, the terms of this Order shall govern; and it is further
      Case 1-20-43450-ess         Doc 23     Filed 03/10/21     Entered 03/11/21 08:13:34




          ORDERED, that the Law Offices of Avrum J. Rosen, PLLC shall seek compensation for

all fees and reimbursement of expenses upon proper application, upon notice and hearing as is

required under sections 330 and 331 of the Bankruptcy Code, Bankruptcy Rule 2014,

E.D.N.Y.L.B.R. 2014-1 and the Guidelines of the Office of the United States Trustee; and it is

further

          ORDERED, that the Law Offices of Avrum J. Rosen, PLLC shall not share its

compensation with any other attorneys; and it is further

          ORDERED, that ten (10) business days prior to any increases in the Law Offices of Avrum

J. Rosen, PLLC’s billing rates for any individual employed by the Law Offices of Avrum J. Rosen,

PLLC and retained by the Trustee pursuant to Court Order, the Law Offices of Avrum J. Rosen,

PLLC shall file a supplemental affidavit with the Court setting forth the basis for the requested

rate increase pursuant to 11 U.S.C. § 330(a)(3)(F). Parties in interest, including the Office of the

United States Trustee, retain all rights to object to or otherwise respond to any rate increase on any

and all grounds, including, but not limited to the reasonableness standard under 11 U.S.C. § 330.

Supplemental affidavits are not required for rate increases effective on or after the date the Trustee

submits the Trustee’s Final Report to the United States Trustee; and it is further
      Case 1-20-43450-ess        Doc 23     Filed 03/10/21     Entered 03/11/21 08:13:34




       ORDERED, that the Court may retain jurisdiction to hear and to determine all matters

arising from or related to the implementation of this Order.

NO OBJECTION:
WILLIAM K HARRINGTON
UNITED STATES TRUSTEE, REGION 2

By: /s/ Rachel Wolf, Esq._
Dated: New York, New York
        March 10, 2021




                                                                ____________________________
 Dated: Brooklyn, New York                                             Elizabeth S. Stong
        March 10, 2021                                          United States Bankruptcy Judge
